Citation Nr: 0009108	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-11 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability secondary to chemical exposure in service.  

2.  Entitlement to service connection for a cardiovascular 
disability secondary to chemical exposure in service.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
respiratory disorder, a cardiovascular disorder, and an eye 
disorder, all secondary to chemical exposure during service.  
The veteran filed a timely notice of disagreement and 
substantive appeal regarding this determination, commencing 
this appeal.  

Prior to the issuance of the statement of the case by the RO, 
the veteran requested a personal hearing at the RO.  However, 
on his VA Form 9, Substantive Appeal, he declined a Board 
hearing and did not indicate a preference for an RO hearing.  
Furthermore, a November 1997 contact report indicated the 
veteran wanted to cancel his hearing at this time.  
Therefore, the Board finds the veteran's initial RO hearing 
request withdrawn at this time.  

Regarding the veteran's claim for service connection for a 
bilateral eye disability, this claim was previously denied by 
the Board in August 1954.  When this claim was resubmitted in 
February 1994, the RO considered the claim on the merits, and 
did not discuss the applicability of 38 U.S.C.A. § 5108 (West 
1991) and 38 C.F.R. § 3.156 (1998).  Nevertheless, the Board 
is not bound by the RO's analysis of the claim, and indeed, 
must make a preliminary decision that new and material 
evidence has been presented before addressing the merits of 
claim; this represents a mandatory jurisdictional requirement 
under 38 U.S.C.A. § 5108 (West 1991).  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (citing Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380).  Thus, veteran's claim 
will be subject to scrutiny under 38 U.S.C.A. § 5108 (West 
1991) and 38 C.F.R. § 3.156 (1998); only if these legal 
requirements are met will it be considered on the merits.  


FINDINGS OF FACT

1.  In an August 1954 Board decision, the veteran was denied 
service connection for a bilateral eye disability.  

2.  New and material evidence, in the form of private medical 
records and new contentions, has been provided by the veteran 
regarding his bilateral eye disability.  

3.  The veteran was not exposed to either mustard gas or 
Lewisite during service.  

4.  The veteran's current respiratory disorders are chronic 
obstructive pulmonary disease, emphysema, asthma, bronchitis, 
sinusitis, and pneumonia; none of these diagnoses have been 
linked by the medical evidence to chemical exposure in 
service.  

5.  The record does not include competent medical evidence 
linking any of the veteran's current cardiovascular 
disabilities to a disease or injury in service.

6.  The veteran did not have a respiratory disorder in 
service or clinical manifestations of a respiratory disorder 
within a year after service.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a respiratory 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 
(1998).  

2.  The claim for service connection for a cardiovascular 
disability is not well grounded; service connection is not 
warranted for a cardiovascular disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.316 (1998).  

3.  The veteran has submitted new and material evidence 
sufficient to reopen his claim for service connection is not 
warranted for a bilateral eye disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1994, the veteran filed a claim for service 
connection for a respiratory disorder, a cardiovascular 
disorder, and an eye disorder.  He reported that during 
military field exercises at Fort A. P. Hill in 1952-53, his 
unit's camp was repeatedly sprayed with an unknown chemical 
substance which came in extensive contact with his skin, 
clothing, food, and drinking water.  As a result, the veteran 
contends, he has developed current disabilities of his eyes 
and his respiratory and cardiovascular systems.  

The veteran's service medical records are negative for a 
diagnosis of or treatment for a respiratory or cardiovascular 
disorder.  However, the veteran's visual acuity, as noted on 
his January 1952 service entrance examination, was determined 
to be very poor, with diagnoses of severe bilateral myopia, 
astigmatism in the right eye, and bilateral amblyopia.  
Visual acuity testing results were 20/800 unaided and 20/60 
aided in the right eye, and 20/400 aided and 20/25 aided in 
the left eye.  Thereafter, he was treated at a military eye 
clinic on several occasions during service, reporting 
recurrent bilateral eye pain, eye strain, and reduced vision.  
Visual acuity testing conducted in June 1952 indicated 
unaided vision of 10/400 in the right eye, and 10/400 in the 
left eye.  Corrective glasses were prescribed.  March 1953 
visual acuity testing results were 10/400 in the right eye 
and 10/400 in the left eye, unaided, and 20/70 in the right 
eye and 20/40 in the left eye, aided.  In April 1953, the 
veteran's case was reviewed by a military medical review 
board.  The board found bilateral myopia and amblyopia, and 
astigmatism of the right eye; each of these eye diagnoses was 
determined to exist prior to enlistment into the service, 
according to the military medical board report.  Visual 
acuity testing results demonstrated right eye vision of 
10/400 unaided, 20/60 aided, and left eye vision of 10/400 
unaided and 20/50 aided.  The veteran's poor vision was found 
to interfere with the performance of military duties, and he 
was eventually discharged from the service due to his 
bilateral eye disabilities.  

In May 1953, the veteran filed a claim for service connection 
for a bilateral eye disability.  In a July 1953 rating 
decision, the RO denied the veteran's claim, finding his 
bilateral eye disabilities existed prior to enlistment 
without aggravation therein.  The veteran disagreed with this 
determination and appealed his claim to the Board.  In an 
August 1954 decision, the Board found the veteran's bilateral 
eye disabilities preexisted service, with no increase in the 
preexisting degree of residual impairment during service.  
Based on these findings, the Board denied the veteran's 
claim.  

The veteran underwent a physical examination at a private 
medical center in January 1979.  At the time, no previous 
history of cardiovascular disability was noted.  However, he 
did report shortness of breath with exertion.  Upon objective 
physical evaluation, he was diagnosed with an aortic 
insufficiency and a detached retina of the left eye.  The 
right eye was determined to be blind.  

In June 1979, the veteran was afforded a VA medical 
examination.  He was diagnosed with cardiovascular heart 
disease and myocardial ischemia.  His eyes were also found to 
exhibit defective vision, with a cataract in the right eye.  

The veteran was diagnosed with glaucoma of the right eye in 
June 1983.  

In August 1993, the veteran was seen in the emergency room of 
a private hospital for shortness of breath, progressively 
worsening.  Bilateral wheezes were noted in the lungs, and x-
rays suggested emphysema.  The diagnoses included likely 
bronchitis, with exacerbation of emphysema and/or asthma.  
Chronic obstructive pulmonary disease was later confirmed as 
well.  The veteran was treated with medications and 
discharged to his home.   

After the veteran's initial February 1994 claim was received, 
the RO investigated his allegations and determined no mustard 
gas or Lewisite experiments were conducted on military 
personnel at the veteran's duty station during his time of 
service.  The veteran reported that he was not sure which 
chemical was sprayed on his unit, but suspects it was some 
sort of pesticide.  The RO made inquiries to the U.S. Army 
Medical Research and Material Command and the U.S. Army 
Chemical and Biological Command, but these sources were 
unable to determine if and what nature of chemical exposure 
may have occurred at the time.  The U.S. Army Chemical and 
Biological Command suggested that the veteran may have taken 
part in a training exercise which used molasses residuum 
(MR), a substance used as a mustard gas simulant in order to 
teach soldiers for what signs of contamination to look in the 
field.  Hence, in September 1995, the RO denied the veteran's 
claim, finding service connection was not warranted for a 
respiratory disability, a cardiovascular disability, and a 
bilateral eye disability.  He responded with a timely notice 
of disagreement and substantive appeal, initiating this 
appeal.  

The veteran has been under the care of Dr. J. M., M.D., since 
approximately 1979 to the present.  The first treatment note, 
dated in May 1979, describes the veteran's lungs as clear and 
does not indicate a respiratory disability at that time.  
However, by 1988, chronic obstructive pulmonary disease was 
diagnosed.  Subsequent diagnoses of record have included 
pneumonia, sinusitis, bronchitis, aortic insufficiency, 
congestive heart failure, and chronic glaucoma.  A March 1995 
medical examination reported a diagnosis of bilateral 
cataracts and a history of pneumonia.  At the time, the 
veteran claimed to have been exposed to dioxin during 
military service.  A history of smoking was also noted. 

The veteran has also received VA outpatient medical treatment 
from 1989 to the present.  A December 1997 VA medical 
examination found the veteran to be legally blind in his 
right eye and with a lens implant in the left.  A heart 
murmur was also noted, along with decreased breathing sounds 
and shortness of breath in the lungs.  His previous diagnoses 
of aortic insufficiency and chronic obstructive pulmonary 
disease were confirmed by VA medical personnel.  VA 
ophthalmology notes confirm dense bilateral cataracts in the 
veteran's eyes, with a history of glaucoma.  

The veteran's appeal was first received at the Board in May 
1998, at which time it was remanded for additional 
evidentiary development.  In compliance with the Board's 
remand, the RO made requests for additional medical evidence, 
and then reconsidered the veteran's claims.  After 
consideration of the additional evidence, the RO continued 
the prior denials and returned the veteran's appeal to the 
Board.  


Analysis
I.  Service connection - Respiratory disability

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Certain statutorily 
enumerated respiratory disorders may be presumed to have been 
incurred in service if they manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 1998) ; 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Additionally, when the veteran has 
been exposed to mustard gas or Lewisite, subsequent 
development of certain statutorily enumerated disabilities, 
such as chronic obstructive pulmonary disease, emphysema, and 
asthma, anytime thereafter warrants a rebuttable presumption 
of service connection for that disability.  38 C.F.R. § 3.316 
(1998).  

The veteran's claim for service connection for a respiratory 
disability is well grounded, meaning it is plausible.  38 
U.S.C.A. § 5107(a) (West 1991).  The relevant evidence has 
been properly developed to the extent possible, and there is 
no further VA duty to assist him with this claim.

In the present case, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
respiratory disability secondary to chemical exposure; hence, 
it must be denied.  

As an initial matter, the veteran has submitted compelling 
medical evidence, from both private and VA sources, of 
several current respiratory disabilities.  His diagnoses 
include emphysema, asthma, chronic obstructive pulmonary 
disease, pneumonia, sinusitis, and bronchitis.  

Nevertheless, the veteran has not shown that his current 
respiratory disabilities are the result of disease or injury 
incurred in or aggravated by service.  The service medical 
records are negative for any diagnosis of or treatment for a 
respiratory disability, and his April 1953 service separation 
examination noted no abnormality of the respiratory system.  
According to notes from the veteran's private physician, Dr. 
J. M., M.D., the veteran's lungs were clear upon physical 
examination in May 1979.  The first diagnosis of a 
respiratory disability dates to the late 1980's, when the 
veteran was diagnosed with chronic obstructive pulmonary 
disease.  Additional diagnoses, noted above, followed.  While 
the veteran has received extensive treatment from several 
different sources, both VA and private, for his respiratory 
disabilities, no medical expert has indicated that any of 
these current disabilities were incurred in or aggravated by 
service, or manifested to a compensable degree within a year 
thereafter.  Thus, the veteran's claim for service connection 
for a respiratory disability lacks a medical nexus linking 
his current respiratory disorders to a disease or injury 
incurred in or aggravated by service, or within a year 
thereafter.  See Caluza, supra.  

However, as is noted above, veterans who were exposed to 
mustard gas or Lewisite in service are granted a rebuttable 
presumption of service connection for such respiratory 
disorders as chronic obstructive pulmonary disease, 
emphysema, and asthma.  38 C.F.R. § 3.316 (1998).  The 
veteran has been diagnosed with these disabilities.  The 
actual incurrence of mustard gas or Lewisite exposure is a 
"question of fact for the Board to determine."  Pearlman v. 
West, 11 Vet. App. 443, 447 (1998).  In the course of his 
claim, the veteran has alleged that he was sprayed with an 
unknown chemical during military field exercises at Fort A. 
P. Hill in 1952-53.  This chemical covered his skin, clothes, 
food, and drinking water.

As an initial matter, the veteran has never claimed in the 
course of his appeal that this chemical was mustard gas or 
Lewisite; in fact, the veteran suspects he was exposed to 
some type of pesticide. Nevertheless, for the purposes of 
complete and full development, the RO made informational 
inquiries to the U.S. Army Medical Research and Material 
Command and the U.S. Army Chemical and Biological Command.  
These sources were unable to determine if and what nature of 
chemical exposure may have occurred at the time and place of 
the veteran's claimed chemical exposure.  The U.S. Army 
Chemical and Biological Command suggested that the veteran 
may have taken part in a training exercise using molasses 
residuum (MR), which was used as a mustard gas simulant in 
order to teach soldiers what signs of contamination to look 
for in the field.  Neither of these agencies was able to 
confirm the veteran's participation in any mustard gas or 
Lewisite experiments.  In a March 1995 clinical note, the 
veteran is reported to have told his private physician that 
he was exposed to dioxin while in service; this claim concurs 
with his earlier statements in which he did not know the type 
of chemical to which he was exposed in service, but suspected 
it was some form of pesticide. 

No evidence of record suggests the veteran was exposed to 
mustard gas or Lewisite during service, or that such exposure 
resulted in his current respiratory disabilities.  
Nevertheless, § 3.316 does not preclude the veteran from 
proving that his claimed disability resulted from exposure to 
other chemical agent in service under the provisions of 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.304(d), even if the 
conditions for service connection on a presumptive basis are 
not met.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
In the present case, none of the medical evidence of record 
suggests the veteran's current respiratory disabilities are 
due to any chemical exposure during service.  Without such a 
medical nexus, the veteran's claim of service connection for 
a respiratory disability secondary to chemical exposure 
cannot be granted.  While the veteran has offered his own lay 
assertions that his chemical exposure during service caused 
his current respiratory disabilities, these assertions are 
not binding on the Board, as he is not a medical expert 
qualified to give opinions on medical causation or etiology.  
See Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  

In conclusion, the veteran has submitted medical evidence of 
several current respiratory disabilities, but has not shown 
that these disabilities are the result of disease or injury 
incurred in or aggravated by service.  Furthermore, none of 
the veteran's respiratory disorders first became manifest 
within a year after service.  Exposure to mustard gas or 
Lewisite in service has not been established, and the veteran 
is therefore not entitled to the presumptions associated 
thereto under 38 C.F.R. § 3.316.  Finally, he has not 
demonstrated that any current respiratory disability resulted 
from chemical exposure during service.  For these reasons his 
claim for service connection for a respiratory disability 
must be denied.  Id.  


II.  Service connection - Cardiovascular disability

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  Certain statutorily 
enumerated cardiovascular disorders, such as arteriosclerosis 
and myocarditis, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 1991 & Supp. 1998) ; 38 C.F.R. §§ 3.307, 
3.309 (1998).  Additionally, when the veteran has been 
exposed to mustard gas or Lewisite, subsequent development of 
certain statutorily enumerated disabilities anytime 
thereafter warrants a rebuttable presumption of service 
connection for that disability.  38 C.F.R. § 3.316 (1998).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U. S. Court of Appeals for 
Veterans Claims (Court) has defined a well-grounded claim as 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The veteran's claim for service connection for a 
cardiovascular disability is not well grounded; as such, his 
claim must be denied.  

As an initial matter, the veteran has submitted compelling 
medical evidence, from both private and VA sources, of 
several current cardiovascular disabilities.  His diagnoses 
include an aortic insufficiency, myocardial ischemia, and 
congestive heart failure.  

The veteran's claim is not well grounded because the record 
does not include competent medical evidence of a nexus 
between his current cardiovascular disabilities and a disease 
or injury in service.  No physician or other medical expert 
has stated that the veteran's aortic insufficiency, 
myocardial ischemia, or congestive heart failure is linked to 
a disease or injury the veteran had in service.  The only 
evidence of record that suggests a connection between the 
cardiovascular disorders and events in service is an 
assertion by the veteran:  He states that, when he was in 
service from 1952 to 1953, he was exposed to pesticides, and 
the exposure to pesticides caused his current disabilities. 
However, the question of whether these cardiovascular 
disabilities are the result of exposure to pesticides is a 
question that can only be answered by a person with medical 
expertise.  Because the veteran is not trained in medicine or 
in any field that would give him knowledge of such medical 
matters, his assertions do not constitute competent medical 
evidence, and, therefore, his assertions are not sufficient 
to establish a medical nexus.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of evidence of a medical 
nexus between the disabilities and a disease or injury in 
service, the claim is not well grounded.

Because the elements of a well-grounded claim are not 
present, the claim for service connection for a 
cardiovascular disability must be denied.  


III.  New and material evidence - Bilateral eye disability

The veteran seeks to reopen a service connection claim for a 
bilateral eye disability.  He has previously applied for, and 
was denied, service connection for such a disability.  He 
appealed this rating decision, and the Board considered the 
matter in August 1954.  The Board found that the veteran had 
defective vision prior to his entrance into service, and this 
disability was not aggravated therein.  This Board decision 
is final, and may not be reconsidered in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.156 (1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).

Subsequent to the final 1954 Board decision, the veteran has 
submitted private medical records, as well as new 
contentions.  Taken together, this evidence is new and 
material and sufficient to reopen his previously-denied 
claim.  

In his July 1994 notice of disagreement, the veteran gave a 
detailed description of potential chemical exposure during 
service.  He stated that his unit was sprayed with an unknown 
chemical, possibly a pesticide, which came in contact with 
their bodies, clothes, food, and water.  These contentions 
were not presented to the VA at the time of the 1954 denial, 
and for the purposes of 38 C.F.R. § 3.156 review, they are 
presumed to be credible.  See Winters v. West, 12 Vet. 
App. 203 (1998); Justus v. Principi, 3 Vet. App. 510 (1992).  
Assuming the credibility of the veteran's allegations, his 
account suggests a possible injury to his eyes which has not 
previously been considered; this possibility must be 
considered "in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (1998).  

Likewise, the private medical evidence contains diagnoses of 
bilateral cataracts, chronic glaucoma, blindness of the right 
eye, and a detached retina of the left eye.  This evidence, 
dated subsequent to the Board's 1954 denial, is obviously 
new, and because it contains diagnoses not previously 
considered, is also not cumulative and redundant.  Likewise, 
this evidence is material, as these new diagnoses suggest 
potentially new theories of causation which must be 
considered "in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (1998).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a bilateral 
eye disability, and the 1954 Board decision is reopened.  It 
follows that the claim should be considered on the merits.  



ORDER

1.  The veteran's claim for service connection for a 
respiratory disability is denied.  

2.  The veteran's claim for service connection for a 
cardiovascular disability is denied.  

3.  The veteran's claim for service connection for a 
bilateral eye disability is reopened, based on the submission 
of new and material evidence.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran has filed an application to reopen a previously-
denied claim for a bilateral eye disability.  His service 
entrance examination reflects diagnoses of severe bilateral 
myopia, astigmatism in the right eye, and bilateral 
amblyopia.  Visual acuity testing results were 20/800 unaided 
and 20/60 aided in the right eye, and 20/400 aided and 20/25 
aided in the left eye.  As these disabilities were noted at 
the time of his entrance into service, it becomes necessary 
to determine the nature of the veteran's eye disorders, along 
with the question of whether the eye disability was 
aggravated in service.  38 U.S.C.A. § 1153 (West 1991).  
Aggravation will be found where there is an increase in 
disability during service, unless there is a specific finding 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306 (1998).  Additionally, the 
Court has stated that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) [citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991)].  As the question of an 
increase in disability is a medical issue, an expert medical 
opinion is required; the Board may not rely on its own 
medical judgment in adjudicating a claim.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The RO should forward the complete 
record to a qualified VA ophthalmologic 
specialist for review and an examination 
of the veteran.  After a complete review 
of all evidence of record and an 
examination of the veteran, the reviewer 
should respond to each of the following 
items:

(a)  List the exact diagnosis of each eye 
disorder that was noted when the veteran 
was examined for service, and, with 
respect to each separate diagnosis, state 
whether the disorder is a congenital or 
developmental defect, or a refractive 
error of the eyes.

(b)  Responding specifically for each 
separate eye disorder that was present 
when the veteran began his active 
service, state whether the pre-existing 
disability increased in severity during 
service?  If so, state whether the 
increase in severity was a temporary 
flare-up or a permanent in crease in the 
level of disability. For each disorder 
that underwent a permanent increase in 
the level of disability, state whether 
the increase in severity was due to the 
natural progress of the disease?  
 
(c)  With regard to any of the veteran's 
eye disorders that is determined to be a 
congenital or developmental defect or a 
refractive error of the eyes,  was there 
any superimposed injury in service?

(d)  List the diagnoses of all eye 
disorders the veteran currently has, and 
for each separate disorder, state a 
medical opinion as to the time of onset 
and etiology of the disorder. 

The report of the veteran's 
ophthalmologic examination must include 
specific responses to each of the above-
enumerated items.  The medical basis for 
all opinions expressed should be 
indicated for the record.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

